


Exhibit 10.6


Xerium Technologies, Inc.
Non-Management Director Compensation Policy
Non-management directors receive an annual retainer of $112,000, which will be
paid pursuant to the Xerium Technologies, Inc. Directors' Deferred Stock Unit
Plan. Under the plan, 50% of the retainer will be paid in the form of a grant of
deferred stock units. Non-management directors will be given the opportunity to
elect to receive the remainder of such retainer in deferred stock units or in
cash. Please see the Directors' Deferred Stock Unit Plan for additional
information.
The chair of the Audit Committee also receive additional cash compensation at an
annual rate of $10,000 per year, and the chair of the Compensation Committee,
the chair on of the Nominating and Governance Committee, and the Lead
Independent Director, if there is one, each receive additional cash compensation
at an annual rate of $5,000 per year. If the Chairman of the Board is a
non-management director, then he or she will receive additional cash
compensation at an annual rate of $60,000 per year. Directors are also
reimbursed for out-of-pocket expenses for attending board and committee
meetings.






